Title: From John Adams to James Warren, 13 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 13. 1775
      
     
     Yours of october 1. and 2d I received this Morning with the Letters inclosed. These were from my afflicted Wife, giving me Such a continued History of her Distresses, as has affected me too much to write you a long Letter.
     The Misfortune, or what shall I call it of the Surgion General had been represented here in several Letters in very glaring Colours untill one arrived from the secretary to the general, couched in Terms of more Temper and Candour. By your Account, and indeed by the Letter itself it appears an unaccountable Affair—Balaam praying for Leave to curse Israel, is the Emblem. A manifest Reluctance at hurting his Country, yet desirous of making a Merit, with the other Side—what shall We think! Is there reason to believe that other Letters have gone the same Way? I was so little acquainted with the World that I never heard a Suspicion to the Disadvantage of his Moral Character, untill I was lately with you at the Adjournment. I should scarcely have joined in a certain Recommendation, if I had heard before what I heard then—for Honour and Fidelity violated in Such gross Instances in private Life, are slender securities in public. Be not concerned about your Friends at the Congress—their Recommendations will not be discredited by this Event. Gentlemen here have behaved universally with the Utmost Politeness, upon this occasion. They say they pitty us, for the Suspicions that there is danger may arise among us of one another, and the Hurt to that Confidence in one another which ought to be. But any Man ought to be kick’d for a Brute that shall reproach Us in Thought, Word or Deed on this account.
     Our Accounts from Schuyler’s Army are as agreable as yours from Arnold. We are in hourly Expectation.
     Rejoice to hear of your Successes by Sea. Let Cargill and Obrien be put into continental service immediately I pray. We begin to feel a little of a Seafaring Inclination here. The Powder at Quebec, will place us all upon the Top of the House.
     Your Letters are very usefull to me—and I cannot have too many, or too long.
     I believe We shall take some of the twenty Gun ships before long. We must excite by Policy that Kind of exalted Courage, which is ever victorious by sea and land—which is irresistable—the Saracens, had it—the Knights of Malta—the Assassins—Cromwells soldiers and sailors—Nay N. England men have ever had it hitherto—they never yet fail’d in an Attempt of any Kind.
    